Citation Nr: 0511884	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  02-15 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder, including bilateral tendonitis, 
residuals of a right ankle sprain, and residuals of a left 
foot sprain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The appellant had active service from July 1974 to November 
1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In November 2003, the Board remanded the case for due process 
considerations.  The appeal remains denied.  It has been 
returned to the Board for appellate review.

The issue of entitlement to service connection for right 
posterior tendon tendonitis is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In June 1997, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a bilateral foot 
disorder, including tendonitis, residuals of a right ankle 
sprain, and residuals of a left foot sprain. 

2.  Since June 1997, the RO has received VA and non-VA 
medical reports, noting treatment for right Achilles 
tendonitis.

3.  Regarding right posterior tendon tendonitis, the evidence 
is new, and when considered with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  Regarding left posterior tendon tendonitis, residuals of 
a right ankle sprain, and a left foot disorder and sprain, 
the newly submitted evidence does not bear directly and 
substantially upon the specific matter under consideration.




CONCLUSIONS OF LAW

1.  The June 1997 Board decision which denied service 
connection for a bilateral foot disorder, including 
tendonitis, residuals of a right ankle sprain, and residuals 
of a left foot sprain is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for left 
posterior tendon tendonitis, residuals of a right ankle 
sprain, and residuals of a left foot sprain.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. § 20.1105 (2004).

3.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for right 
posterior tendon tendonitis; the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. § 20.1105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1997, the Board determined that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for a bilateral foot 
disorder, including tendonitis, residuals of a right ankle 
sprain, and residuals of a left foot sprain.  The Board found 
that the evidence was new and probative as to whether the 
veteran had current disabilities, but the evidence did not 
indicate a relationship between the veteran's current 
disability and active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (service connection may be established for 
a disability resulting from an injury suffered or disease 
contracted in service).  The Board reviewed a May 1987 rating 
decision which denied the veteran's claims based on his 
service medical records and March 1987 VA examination report.  
The Board also reviewed the veteran's September 1987 and 
August 1988 reports of VA examinations, 1988 VA outpatient 
treatment reports, June 1994 private medical reports, and 
December 1995 hearing transcript.  

In May 1999, the RO received the veteran's claim seeking to 
reopen the matters.  Except as provided in section 5108 of 
this title, when the Board disallows a claim, the claim may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156, 20.1105.  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  [This claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. § 
3.156(a), which expressly applies only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).  Consequently, this appeal is decided under the 
older version of the regulations.]

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since June 1997 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

Since June 1997, the RO has received copies of the veteran's 
service medical records.  This evidence is not new, as the 
veteran's service medical records were considered by the 
Board in its previous denial.

The RO also received an August 1996 VA outpatient treatment 
report, September 1997 and August 2000 VA examination reports 
and private medical reports from the Landstuhl Regional 
Medical Center and Dr. P. Hinz dated from 1998 to 1999, which 
show treatment for right Achilles tendonitis.  

Regarding the claims for left posterior tendon tendonitis, 
residuals of a right ankle sprain, and residuals of a left 
foot sprain, although the evidence is new, as it was not of 
record when the Board denied the claim in June 1997, it is 
not material.  The evidence is not material because it fails 
to bear directly and substantially upon the specific matters 
under consideration.  The newly received evidence does not 
reference the veteran's left posterior tendon tendonitis, 
right ankle sprain, or residuals of a left foot sprain.  As 
such, since June 1997 new and material evidence in this 
regard has not been submitted.  Additionally, without 
substantiating medical evidence, the veteran's assertions, 
which relate his disorders to service are insufficient to 
reopen the claims.  Moray v. Brown, 5 Vet. App. 211 (1993).  
For those matters, the appeal is denied.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100, 
20.1105.

Regarding right posterior tendon tendonitis, the newly 
received evidence bears directly and substantially upon the 
specific matter under consideration, and it, when considered 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The service medical records show that the veteran 
complained of Achilles tendonitis on the right and received 
treatment, see Service Medical Reports dated in July 1980, 
and current medical reports show continued treatment for 
right Achilles tendonitis.  In addition, the veteran 
maintains that his current disability is related to active 
service.  As such, since June 1997 new and material evidence 
has been submitted to reopen the veteran's claim.  The appeal 
to this extent is granted.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156, 20.1105.  The issue of entitlement to 
service connection for right posterior tendon tendonitis will 
be addressed further in the remand portion of this decision. 

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claims.  By rating decision dated in January 
2001, Statement of the Case dated in May 2002, and VA letter 
dated in March 2004, VA apprised the veteran and his 
representative of the law applicable in adjudicating the 
appeal, the reasons and bases for the VA decision, and the 
information and evidence needed to substantiate the claims.  
In the March 2004 letter, VA told the veteran that to 
substantiate his claims, he needed to demonstrate that he had 
sustained an injury in military service or a disease that 
began in or was made worse during military service; a current 
physical or mental disability; and a relationship between his 
current disability and injury, disease, or event in service.  
VA told the veteran that he must submit new evidence, i.e., 
evidence that is being submitted to VA for the first time.  
VA also told the veteran that the evidence must be material, 
i.e., relate to an unestablished fact necessary to 
substantiate the claim.  The evidence could be medical 
information and/or evidence, lay statements, or similar 
evidence.  VA also told the veteran that it would assist him 
with obtaining medical records.  VA has fulfilled its duty to 
inform the veteran of the information and evidence needed to 
substantiate his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The evidence 
includes service medical records associated with active duty, 
reports of VA examinations dated in 1997 and 2000, and 
private medical reports dated from 1998 to 1999.  The veteran 
was furnished medical release of information forms and, in 
essence, told to inform VA of any additional dates and places 
of treatment, as well as any other pertinent information or 
evidence in the veteran's control.  Neither the veteran nor 
his representative has identified any outstanding evidence 
which could be used to support the issue on appeal.  VA has 
met its duty to assist the veteran in the development of this 
appeal and there is no need for further development.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(d).

In this case, all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for left posterior 
tendon tendonitis, residuals of a right ankle sprain, and 
residuals of a left foot sprain; the appeal is denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for right 
posterior tendon tendonitis; to this extent only, the appeal 
is reopened.


REMAND

The claim of entitlement to service connection for right 
posterior tendon tendonitis has been reopened.  The record 
reflects that the veteran currently receives treatment for 
right Achilles tendonitis and that he received treatment for 
right Achilles tendonitis during service.  It also suggests 
that his current disability may be related to service.  
Accordingly, a medical opinion is needed in order to 
determine the nature of the veteran's current disability.  
38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4)(C) (2004).

The claim is remanded for the following development:

1.  Ask the veteran to submit any 
evidence or information in his 
possession that may substantiate his 
claim, and to identify all VA and 
non-VA health care providers that 
have treated him for right posterior 
tendon tendonitis since 1999.  
Except for duplicative evidence, the 
records from each health care 
provider the veteran identifies 
should be obtained and associated 
with his claims folder.

2.  Schedule the veteran for an 
orthopedic examination in order to 
determine the current nature and 
etiology of his right posterior 
tendon tendonitis.  The examiner 
should review the entire clinical 
record.  The examiner should render 
a diagnosis of the veteran's current 
right tendon tendonitis and opine as 
to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the current 
disability is related to any event, 
injury, or disease noted in service.

3.  Thereafter, readjudicate the 
claim of entitlement to service 
connection for right posterior 
tendon tendonitis.  If the benefit 
sought on appeal remains denied, 
issue to the veteran and his 
representative a Supplemental 
Statement of the Case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered.  The appropriate time 
should be allowed for response.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2004).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


